ON MOTION FOR REHEARING.
WOODLEY, Judge.
Appellant insists that, inasmuch as this is a death penalty case and the pictures of him taken at the scene of the killing and at the place where the body of the deceased was found were improperly admitted in evidence, we should hold the introduction of such pictures to constitute reversible error.
As pointed out in the original opinion the only sinister-like fact reflected by the pictures which could be said in any *458case to be of art inflammatory and prejudicial nature, is that appellant is shown with handcuffs on his wrists.
The rule is well settled that it is improper for an accused to be tried or brought into the courtroom or into the view of the jury or jury panel while handcuffed. This is upon the theory that the jury might thereby conceive a prejudice against the accused as being, in the opinion of the court or officers, a dangerous man and one not to be trusted even under surveillance of officers. See Zunago v. State, 63 Tex. Cr. R. 58, 138 S.W. 713; Gray v. State, 99 Tex. Cr. R. 305, 268 S.W. 941; Rainey v. State, 20 Tex. App. 455.
But this court has recognized that an accused may be tried without removing his shackles where the trial court, in the exercise of a sound discretion, believes it necessary in order to prevent the escape or self-destruction of the prisoner, or to prevent him from injuring bystanders or officers of the court, or if necessary, to maintain a quiet and orderly trial. The trial court’s action in this regard being subject to the closest scrutiny and review by this court. See Gray v. State, 99 Tex. Cr. R. 305, 321, 268 S.W. 941, 949.
Applying such rule and the exceptions thereto, this court has declined to order reversal even in death penalty cases, on the ground that the accused was brought into the presence of the jury handcuffed, in the absence of a showing of injury or prejudice to the accused. See Stockton v. State, 148 Tex. Cr. R. 360, 187 S.W. 2d 86 (death penalty) ; Canon v. State, 59 Tex. Cr. R. 398, 128 S.W. 141 (death penalty) ; Powell v. State, 50 Tex. Cr. R. 592, 99 S.W. 1005 (death penalty) ; Burks v. State, 50 Tex. Cr. R. 47, 94 S.W. 1040; Zunago v. State, supra, (death penalty) ; Gray v. State, supra, (death penalty).
If the jury, upon seeing appellant pictured in handcuffs, were impressed by such fact, the impression would be that in the opinion of the officers, appellant was not to be trusted even under their watchful eye.
Insanity being the sole defense, the reasoning that the jury might conceive a prejudice against the accused seen in handcuffs, as being a dangerous criminal in the eyes of the officers fails. The jury could as well consider the handcuffs as supporting the view that the officers considered him irresponsible by reason of his mental condition.
*459We remain convinced that there is nothing in the pictures, or in the fact of their admission in evidence, which could have militated against appellant’s defense, or caused or contributed to cause him to receive a more severe penalty than would have been .assessed if the pictures had not been offered.
Appellant complains also that we failed to discuss his Bill of Exception No. 7.»
This bill complains of the testimony of the witness Bridges who was present at the making of the confession which was reduced to writing, and who thereafter took appellant to the scene of the killing and the place where the deceased’s body was found.
The objection, according to this bill, was to all of the testimony of this witness as to what appellant showed him and what he found on the visit to these scenes, and to the pictures taken of appellant on the occasion and the witness’ statement in regard to such pictures. However appellant, in his brief, directs special attention to the following testimony of the witness in connection with one of the pictures.
“S-17 shows me sitting on the bed with defendant above me. That’s the way defendant told me deceased was sitting at the time he first hit him.”
It is contended that the evidence objected to, and especially the foregoing quoted testimony, refers to a new and different confession testified to have been made by appellant to the witness at the time the pictures were taken.
The bill of exception shows that appellant objected to much of the testimony of this witness which was undoubtedly admissible, such as the finding of the axe where appellant said he had placed it, the shovel that he said was used by him in digging the grave, and the jumper that appellant said he wore at the time of the killing and threw away.
A part of the evidence objected to being admissible, the bill is insufficient to show reversible error. See Cagle v. State, 147 Tex. Cr. R. 354, 180 S.W. 2d 929; Branch’s Ann. P.C., p. 135, Sec. 211.
In any event, we are unable to agree that the testimony “That’s the way defendant told me deceased was sitting at the *460time he first hit him” referred to a statement of the witness then made.
As we view it, the testimony had reference to the prior statement of appellant which was heard by the witness. The bill shows that the witness was present in the district attorney’s office, talked with appellant, and saw him sign the confession ; that appellant told the witness where he had thrown the axe, shovel and jumper, and upon arriving at the scene, appellant “in chronological order” showed him where deceased was sitting on the bed when he first hit him with the stick, where there was a “sharpshooter blade” he had picked up, showed him where he laid the deceased and showed him the grave. Thereafter the witness found the axe, and the blue denim jumper he had not found before.
The testimony as to the statements of appellant, a part of which were found to be true by the finding of the articles referred to, including the statement as to where the deceased was sitting when first hit, therefore became admissible.
Appellant’s motion for rehearing is overruled.
Opinion approved by the court.